Citation Nr: 1702321	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  14-30 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he currently suffers from PTSD as a result of his service in Kuwait during the Persian Gulf War.

He submitted a January 2012 statement which indicated that he was deployed in service from Germany to Kuwait, where he was assigned to a unit that transported 105 MM ammunition rounds for howitzer guns.  He noted that in March 1991, Iraqis were launching scud missiles and he was unable to take cover while loading a truck with ammunition.  He noted that he was under heavy scud missile fire and was surrounded by the dead bodies of Iraqi soldiers.  He noted this was the event which led to his service-connected left ankle injury and that it caused him to fear for his life.  He stated that he was medically evacuated out of Kuwait to a hospital in Germany at that time.  He reported having constant flashbacks and nightmares about this traumatic event.

The Veteran was afforded an October 2012 VA examination in which the examiner concluded his symptoms did not meet the diagnostic criteria for PTSD under DSM-IV.  Further, the examiner indicated the Veteran had no other mental disorder that conforms to DSM-IV criteria.  The examiner stated the Veteran experienced an event that involved actual or threatened death or serious injury and his response involved intense fear, helplessness or horror.  The examiner indicated the Veteran persistently re-experiences the event, including with distressing dreams.  However, no other re-experiencing was noted and he was not found to meet the full criteria for PTSD.

Thereafter, the Veteran submitted a July 2014 substantive appeal in which he indicated his PTSD symptoms had worsened.  He reported he suffers nightmares, flashbacks, reliving the trauma and avoidance of thinking or talking about his experiences in service.  Further, he indicated the condition interferes with his employment and day to day activities, as he tries to find ways to avoid situations that may trigger flashbacks, but finds it challenging at times.

The Board notes the Veteran receives psychiatric treatment at the Birmingham VA Medical Center and records have been obtained subsequent to the October 2012 VA examination report.  A January 2013 VA record noted the Veteran complained of PTSD and reported problems with recurring thoughts and difficulty sleeping with nightmares.

Although the October 2012 VA examiner concluded the Veteran does not meet the full criteria for PTSD, additional relevant evidence in support of a PTSD diagnosis and worsening PTSD symptoms has been received.  Thus, a new VA examination and opinion is required to address whether the Veteran meets the full criteria for PTSD or any other psychiatric diagnosis, and if so, to address the nature and etiology of any such diagnosis.

In light of the remand, any updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from February 2016.

2.  Then, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional to determine if he meets the full criteria under DSM for a diagnosis of PTSD, or any other psychiatric condition.  The claims file must be made available to the examiner for review.

The examiner should clearly state all psychiatric conditions diagnosed on examination, including whether PTSD is diagnosed or ruled out.  Any necessary testing should be conducted.

For each psychiatric condition diagnosed, the examiner is to offer an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the diagnosed psychiatric condition is related to or had its onset during the Veteran's military service. 

If a diagnosis of PTSD is made, the examiner should identify and discuss the underlying stressor.

A complete rationale for all opinions must be provided.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

